Citation Nr: 1232422	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for headaches, variously diagnosed as tension or migraine headaches, to include as secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1985 to January 1991.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board has recharacterized the matter on appeal to conform to the Veteran's reasonable expectations based on his testimony at a hearing before the undersigned Veterans Law Judge in January 2012.  He asserted that he did not know the difference between migraine and tensions headaches and that, what he sought was service connection for headaches he experienced in association with his service-connected disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability, who has no special medical expertise, is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

As noted, the Veteran provided testimony at a January 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.



FINDING OF FACT

The currently demonstrated headaches are shown as likely as not to be causally related to the service-connected low back disability and other gunshot wounds residuals. 



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by headaches is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011); Allen  v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted, the Veteran served on active duty from April 1985 to January 1991.  In February 1990, he sustained a gunshot wound to the left buttock area when riding in a military vehicle after an M-16 accidently discharged, striking the back of the seat and shattering the aluminum seat, imbedding multiple fragments in his left buttock and left hip.  

The wound was initially cleaned and dressed, but became infected requiring that he be rehospitalized for wound care.   Thereafter, he was seen with a tender and painful scar of the left hip and left buttock area and was discharged from military duty due to his physical disabilities.  

Largely as a consequence of the above-described in-service incident, the Veteran is service-connected for intervertebral disc disease; residuals of a gunshot wound with retained foreign bodies and lateral femoral cutaneous nerve injury with pain and numbness; a mood disorder with depression secondary to his medical condition; radiculopathy of the right lower extremity; limitations of adduction and internal rotation of the left thigh; fibroma of the right foot with a painful scar; tinnitus, and bilateral hearing loss.  His combined rating for the service-connected disabilities is 90 percent.  

The Veteran is shown to have frequent headaches, as documented in VA and private treatment records.  

In November 2008, a private treating board certified neurologist diagnosed the Veteran as having mostly tension headaches, though overlapping migraines could not be ruled out. The diagnosis was based on an extensive work-up, including an MRI of the brain and neurological evaluation.  The diagnosis of primarily tension headaches is therefore of a high probative value.

In February 2009 a VA examiner provided an opinion, without examining the Veteran, that, if the Veteran had migraine headaches, they could not be associated with his service-connected disabilities, for the reason that migraine headaches were by definition primary headaches.   

In July 2010, a VA treating physician diagnosed the Veteran as having headaches which temporally were related to worsening back pain.  The treating physician noted the Veteran's complex medical history and wrote with respect to the Veteran's headaches that he would be tried for "referral to Pain Clinic for multidisciplinary approach to complex problem which originated with [his service-connected] medical condition."

Thus, both a private treating board-certified neurologist and a VA treating physician have found the Veteran's headaches to be attributable to his service-connected physical disabilities.  

Further, the Board notes that the headaches have been evaluated as primarily tension headaches and have not been associated with his service-connected psychiatric disability.

Thus, the medical evidence in this case is found to be in relative equipoise in showing that the claimed chronic headaches as likely as not are proximately due to his service-connected disabilities.  

In resolving all reasonable doubt in favor of the Veteran, service connection for headaches, as secondary to service-connected disability, is warranted.  



ORDER

Secondary service connection for headaches is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


